Hooker, J. (dissenting) :
This is an appeal from a final order of the Municipal Court in a summary proceeding dismissing the petition on the merits. The lease was executed by the landlord on the 1st day of May, 1903, *886and demised the;premises to the tenant for a term of one year from . that date, rent being payable monthly; it was further provided "therein that “ Said party of the second part (the tenant) its successors or assigns, to have the privilege of renewing this lease from year to- year, upon notice to that 'effect in writing, given on or before the day of the date of the expiration of each and every year, by written notice addressed to the party of the first part (the landlord) at her last known address.” The teiiant occupied continuously’until May 1,-1906, • On January. 22, 1906, it served a notice in writing on the owner giving notice that it would again avail itself of the privilege of renewal contained in the lease of the property for the ensuing year, commencing May 1, 1906, and tliat it intended to renew said lease from said May 1, 1906. The owner refused to assent to a renewal; the tenant elected to stand on its rights under the lease and the notice; it remained in possession after the 1st of May, 1906, and this proceeding was brought. By stipulation, the only question presented for the determination of the Municipal Court, was whether, under the lease and the -notice, the tenant had the right to remain in possession for the year, commencing May 1, 1906; and that is the sole question presented for our consideration.
I think-that- after the expiration of the first year the tenancy, was at most one from year to year. The doctrine of Western Transportation Co. v. Lansing (49 N. Y. 499) is applicable here. In . that case the owner and the tenant had entered into a lease for ' the term of fifteen years, and it was therein provided that the tenant . should have the privilege of keeping and occupying the. premises for Such further time after the expiration of said term as the tenant might choose to elect, yielding and paying therefor the same rent arid all taxes as during.the fifteen-year term. At the expiration of the term thé lessee’s representatives sought to renew the lease for a further term of fifteen years ; the owner refused, and the Court of Appeals held that because of the.privilege given to the lessee to renew for such term a:s he saw fit, the term of the lease was indefinite after the expiration of the fifteen years, and thereafter it ■ 'created at most a tenancy from year to year. So, too, it was held in Jackson v. Bryan (1 Johns. 322) that a lease for so long ás the ’ lessee please creates’ a tenancy at the most from year to year, so .long as both parties please.
*887In the present case the lease was to extend, after the first year, for ah indefinite time, as the tenant might find itself pleased to elect at some time in the future. It could either quit at the end of the first year, or stay indefinitely-by serving its notices before each first of May. The duration of the term was to be solely in the discretion of the tenant, and was to be so long as it might please. Under the cases, therefore, the tenancy was not more than one from year to year after May 1, 1904, and the tenant gained nothing by the notice it served on January 22,,1906.
The order appealed from should be reversed and a final order of removal directed to be entered, with costs, and with costs of this appeal.
Final order of the Municipal Court affirmed, with costs.